office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postf-117081-14 uilc date date to area_counsel great lakes area tax exempt government entities attn julie a schwoebel senior attorney----------------------------------------------------------- --------------------------------------- from branch chief branch procedure administration subject sec_6041 reporting requirements and payments to llcs this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue are payments to limited_liability companies llcs exempt from sec_6041 reporting requirements conclusion payments to llcs are exempt from sec_6041 reporting requirements only if the llc has elected to be classified for federal tax purposes as a corporation by filing form_8832 based on the documentation your office provided the llc-payees made no such election therefore these llcs would be classified as either partnerships or disregarded entities depending on how many members they have as such payments to these llcs are not exempt from sec_6041 reporting requirements facts the taxpayer is protesting certain adjustments proposed by the examining agent specifically the taxpayer argues that the agent should not include payments to llcs as reportable payments under sec_6041 because the llcs are exempt payees postf-117081-142 therefore the taxpayer claims that no backup withholding was required with respect to the llc-payees under sec_3406 our advice is based on your office’s information that the taxpayer has failed to produce any documentation that the llcs have elected to be classified as corporations for federal tax purposes law and analysis sec_6041 reporting and corporations all persons engaged in a trade_or_business who in the course of that trade_or_business make payments of dollar_figure or more to another person are required to report the payments to the irs sec_6041 there are however exemptions under sec_1_6041-3 generally returns of information are not required under sec_6041 for payments made to a corporation described in sec_1_6049-4 sec_1_6041-3 llcs are not within the definition of corporation unless they elect to be classified as associations for federal tax purposes a corporation is an entity defined in sec_7701 sec_1_6049-4 the term corporation includes associations joint-stock companies and insurance_companies sec_7701 absent an election llcs are not included in this definition of corporation see sec_7701 sec_301_7701-2 additionally the term corporation includes a partnership all of whose members are corporations but only if the partnership files with the payor a certificate stating that each member of the partnership is a corporation sec_1_6049-4 there is no record that any of the llcs in question made this filing and so they are not included in this definition of corporation either llcs can elect to be corporations llcs are generally eligible entities that can elect their classifications for federal tax purposes see sec_301_7701-3 multimember llcs can elect to be classified as either an association or a partnership see sec_301_7701-3 single-member llcs can elect either to be classified as an association or to be disregarded as an entity separate from its owner see id if an llc elects to be classified as an association it is a corporation for federal tax purposes see id without an election a multimember llc will be classified as a partnership and a single- member llc will generally be classified as a disregarded_entity for federal tax purposes see sec_301_7701-3 postf-117081-143 llcs can affirmatively elect their classification by filing a valid form_8832 entity classification election with the service_center designated on this form sec_301_7701-3 in this case there is no record that any of the llcs to which the taxpayer made payments filed forms with the service thus these llcs would remain classified as the default status as either partnerships or disregarded entities depending on membership therefore payments to these entities are not excluded from the sec_6041 reporting requirements under sec_1_6041-3 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
